ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 3/15/22 wherein claims 1-12, 15, and 28 were canceled and claims 13, 16, 18-21, 23, and 25 were amended.
	Note(s):  Claims 13, 14, 16-27, and 29 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/15/22 to the rejection of claims 13, 14, 16-19, 26, 27, and 29 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed persuasive-in-part for reasons of record and those set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 14, 16-19, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 10, 11, and 13 of U.S. Patent No. 9,791,435. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of detecting and/or quantifying expression of membrane receptors to glycoprotein RBD wherein the membrane receptor includes CAT1 (columns 77-79, claims 1, 2, 8, 11, and 13).  Patented claim 13 is specifically directed to a process of identification and quantification of expression of membrane receptors RBD.  Claim 13 is not limited to any particular expression of a membrane receptor. Patented claim 2 which depends from independent claim 1 which determines a physiological state of target cells based on glycoproteins including BLV and a membrane receptor that may be CAT1.  Thus, the skilled artisan would recognize that the conjugate may be RBG-BLV and because it is capable of binding CAT1, the CAT1 expression may be quantified using the process of patented claim 13.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTION
	It is duly noted that in the document filed 3/15/22, a response to the double patenting rejection was inadvertently omitted.
EXAMINER’S RESPONSE
	The patented invention discloses that one may have an RBD-BLV substance that interacts with CAT1.  The instant invention also discloses that one may have a substance, BLV-RBD that interacts with CAT1.  The double patent rejection is still deemed proper and is MAINTAINED.

103 Rejection
The 103 rejection over Sitbon et al (US 2013/0203080) in view of Lavanya et al (The Journal of Immunology, 2008, Vol. 181, pages 891-898) and Murphy et al (Journal of Virology, 2006, pages 4601-4609) is WITHDRAWN because Applicant amended the claims to overcome the rejection.  In particular, the rejection is withdrawn because as set forth in Applicant’s arguments, the instant invention involves one and only one bovine leukemia virus-RDB ligand wherein the previously cited art requires two or more ligands.

CLAIM OBJECTIONS
Claims 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

WITHDRAWN CLAIMS
Claims 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
COMMENTS/NOTES
The following suggestions are respectfully made in order to further clarify the claimed invention:  
(1) replace claim 17 with ‘The method according to claim 13 wherein the method if performed in vitro.’;
(2) replace claim 18 with ‘The method according to claim 16 wherein the method is in vivo and comprises administering to a subject in need thereof the BLV-RBD ligand, the variant, or the fragment thereof.’;
(3) replace claim 19 with ‘The method according to claim 18 wherein the method is for diagnosing or monitoring a CAT1-related disease in a subject by medical imaging, wherein the ligand is coupled with at least one contrast agent.’; and
(4) replace claim 27 with ‘The method according to claim 16 wherein the method is performed in vitro.’.

It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the instant invention.  The closest art is Sitbon et al (US 2013/0203080) which was cited in the previous rejection.  The instant invention is distinguished over Sitbon et al for reasons of record in Applicant’s response filed 3/15/2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 3, 2022